                                                                                     DISTRICT OF OREGON
                                                                                          FILED
                                                                                         March 31, 2021
                                                                                  Clerk, U.S. Bankruptcy Court



     Below is an opinion of the court.




                                                                   _______________________________________
                                                                               THOMAS M. RENN
                                                                             U.S. Bankruptcy Judge




                               UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF OREGON
    In re:                                                   Case No. 20-61168-tmr7

    JOSHUA JAMES SHARPE,                                     MEMORANDUM OPINION 1


                                    Debtor.


             Sunwest Financial, Inc., and NW RBI, Inc., creditors in this bankruptcy case, filed a joint

motion for an award of attorney’s fees against Debtor, Joshua James Sharpe, and his attorney,

Michael Fuller (Doc. #42). In support of their motion, Sunwest/RBI filed a declaration of

counsel (Doc. #43), an amended declaration of counsel (Doc. #49), and a supplemental statement

reducing the amount of the fees requested (Doc. #48). In opposition, Debtor filed a response

supported by an attached declaration of counsel (Doc. #45). The court held a hearing for oral

argument on the motion.




1
 This disposition is specific to this case and is not intended for publication or to have a
controlling effect on other cases. It may, however, be cited for whatever persuasive value it may
have.


Page 1 of 8 – MEMORANDUM OPINION

                            Case 20-61168-tmr7        Doc 53     Filed 03/31/21
        In the joint motion for attorney’s fees, Sunwest/RCI assert that “they are the prevailing

parties and this Court has authority to award such fees.” Doc. #42, p. 2. As the bases for the fee

request, the movants assert 11 U.S.C. § 105 and the court’s inherent authority, along with 28

U.S.C. § 1927 (for purposes of appeal). In addition, although not referenced in the motion, we

discussed FRBP 9011 2 at oral argument. I have reviewed the filings in this case, conducted my

own research on the controlling cases, and considered the arguments of the parties. I am ready to

rule on the issues raised by the motion. For the reasons explained in this opinion, I will deny the

motion.

Facts

        The parties agree on the following relevant facts, which are supported by the record.

Sunwest secured a judgment against Debtor on March 2, 2006, in Josephine County Case

051350SC, and Sunwest renewed the judgment on October 2, 2015. At some point, Sunwest

engaged RBI to collect on the judgment, and RBI retained attorney Edward Bernardi to assist.

        On April 20, 2020, Debtor filed his chapter 7 bankruptcy petition (Doc. #1), and the court

entered his discharge on August 3, 2020 (Doc. #14). In his petition and on the required mailing

list, Debtor listed Sunwest at an incorrect address. Doc. #42, p. 4. On May 19, 2020, Debtor

filed a change of address for Sunwest (Doc. #9), but the new address was also incorrect and

identified a totally different company as the creditor. Doc. #42, p. 4. According to the

certificates of notice for the bankruptcy filing notice (Doc. #7) and the discharge order (Doc.

#16), Sunwest was not sent an official notice of the bankruptcy case at a correct address through

the Bankruptcy Noticing Center. Also, the BNC sent neither RBI nor Bernardi any notice of the




2
 Pursuant to Local Bankruptcy Rules 9001-1(r) and (s), “FRBP” means a Federal Rule of
Bankruptcy Procedure, and “FRCP” means a Federal Rule of Civil Procedure.


Page 2 of 8 – MEMORANDUM OPINION

                       Case 20-61168-tmr7        Doc 53     Filed 03/31/21
bankruptcy between the filing date and the discharge date. The case closed August 3, 2020.

Doc. #14.

       About August 10, 2020, Bernardi signed and sent a writ of garnishment to Debtor’s

employer on behalf of Sunwest/RBI. See Doc. #19, Doc. #23, and Doc. #27. In response,

Debtor’s attorney sent Bernardi a letter dated August 24, 2020, asserting the attempts at

collection were contempt due to the bankruptcy discharge. See Doc. #19 and Doc. #23. The

attorney sent the letter via regular mail with no visible notation indicating it was also sent by

facsimile or email. The letter did not include contact information such as address, phone

number, facsimile number, or email address. That letter was the first notification of the

bankruptcy received by Sunset, RBI, or Bernardi. Doc. #40, p. 3, and Doc. #42, p. 3. On August

27, 2020, RBI sent the employer a facsimile letter releasing the garnishment and sent the release

via certified mail that arrived September 1, 2020. Doc. #40, p. 5-6 and attachments.

       On September 2, 2020, Debtor moved to reopen the case (Doc. #19) and filed a motion

for contempt on September 21, 2020 (Doc. #23). Bernardi objected to the motion (Doc. #27),

and the court held an initial hearing on the motion on October 13, 2020. Doc. #30. On October

29, 2020, Debtor withdrew the motion for contempt. Doc. #35.

Attorney’s Fees

       Under the “American Rule,” bankruptcy law in general does not provide for the recovery

of attorney’s fees in litigating bankruptcy law issues in bankruptcy court. See Travelers Cas.

and Sur. Co. of America v. Pacific Gas and Elec. Co., 549 U.S. 443, 448 (2007). Bankruptcy

law, however, does not prevent the enforcement of statutes authorizing fees or contracts with

attorney’s fees clauses solely because the fees were incurred to litigate issues of bankruptcy law.

Id. Thus, the prevailing party may be entitled to an award of attorney’s fees only if allowed




Page 3 of 8 – MEMORANDUM OPINION

                       Case 20-61168-tmr7         Doc 53     Filed 03/31/21
under applicable law. See Heritage Ford v. Baroff (In re Baroff), 105 F.3d 439, 441 (9th Cir.

1997) (no general right to attorney’s fees in Bankruptcy Code).

       The rules provide that bankruptcy courts should treat motions for contempt as contested

matters. FRBP 9020. Contested matters apply only some of the rules governing adversary

proceedings. See FRBP 9014(c). One adversary rule applied in contested matters is FRBP 7054,

which incorporates portions of FRCP 54(d) concerning costs and attorney’s fees awarded to the

prevailing party. FRCP 54(d)(2) requires that requests for attorney’s fees be brought by motion

and filed within 14 days after entry of the ruling. Sunwest/RBI has done that in this case.

Inherent Authority/11 U.S.C. § 105

       As indicated above, the Supreme Court has emphasized there is no right to attorney’s fees

absent statute or enforceable contract. See Alyeska Pipeline Serv. Co. v. Wilderness Society, 421

U.S. 240, 257 (1975) (discussing court’s inherent power to award attorney’s fees). The Supreme

Court, however, has allowed federal courts to exercise their inherent power to assess attorney’s

fees as a sanction when a party had “acted in bad faith, vexatiously, wantonly, or for oppressive

reasons.” See Chambers v. NASCO, 501 U.S. 32, 45-46 (1991).

       The Ninth Circuit has taken the same position, holding that prevailing parties may receive

attorney’s fees if their adversaries “acted in bad faith, vexatiously, wantonly, or for oppressive

reasons.” Sheet Metal Workers' Int'l Ass'n Local Union No. 359 v. Madison Indus., Inc., 84 F.3d

1186, 1192 (9th Cir.1996) (unjustified refusal to honor arbitrator’s award equates to bad faith)

(citation omitted). See also Wellman v. Writers Guild of Am., W., Inc., 146 F.3d 666, 674 (9th

Cir. 1998) (prior dismissal of similar suit did not suggest bad faith). A bankruptcy court may

rely on its inherent power as a sanctioning tool. See Miller v. Cardinale (In re Deville), 361 F.3d

539, (9th Cir. 2004) (requires finding of bad faith).




Page 4 of 8 – MEMORANDUM OPINION

                       Case 20-61168-tmr7         Doc 53     Filed 03/31/21
       Congress provided in the Bankruptcy Code that bankruptcy courts may issue any order

necessary “to prevent an abuse of process.” 11 U.S.C. § 105. This grant of authority recognized

that bankruptcy courts have the inherent power to sanction bad-faith conduct in litigation. See

Caldwell v. Unified Capital Corp., (In re Rainbow Magazine), 77 F.3d 278, 284 (9th Cir. 1996).

       In their motion Sunwest/RBI claim that Debtor’s motion for contempt was “unreasonable

and vexatious” and that Debtor and his counsel “knowingly or recklessly” raised a claim that was

“not objectively reasonable.” They further assert that Debtor and his counsel filed the motion

even though they knew “there was no factual basis for the claim” and they failed to make any

reasonable effort to confirm the asserted facts. Finally, they assert that the cause of the events

forming the basis for the contempt motion “was the result of the negligence of Debtor and/or his

Counsel.”

       Debtor argues that the facts as set forth by Sunwest/RBI are not accurate or need

supplementation. For purposes of this motion, I can accept the facts as recited by movants as

correct, and I can evaluate them for determining whether bad faith exists or whether together

they qualify as bad faith. Many of the allegations suggest the problems could have been

avoided: failed to properly list the creditors, made improper change of address, sent letter

without contact information, and made no telephone call to opposing counsel. It’s very possible

that the changes suggested by Sunwest/RBI would have made a difference in what occurred. I

am particularly troubled by counsel’s failure to properly list a known judgment creditor in

Debtor’s bankruptcy schedules and mailing list. But, none of these asserted deficiencies amount

to bad faith or vexatiousness.

       The Ninth Circuit has made clear that recklessness is not enough to invoke the court’s

inherent powers; it requires a finding of bad faith before sanctions may be imposed under the




Page 5 of 8 – MEMORANDUM OPINION

                       Case 20-61168-tmr7         Doc 53     Filed 03/31/21
court’s inherent power. See In re Keegan Mgmt Co., Securities Litigation, 78 F.3d 431, 436 (9th

Cir. 1996). See also Yagman v. Republic Ins., 987 F.3d 622, 628 (9th Cir. 1993) (cites Chambers

in saying court must exercise restraint and discretion). The exception to the American Rule

allowing attorney’s fees under the court’s inherent powers limits the imposition of sanctions to

“bad-faith conduct or willful disobedience of a court’s orders.” Primus Automotive Financial

Services, Inc. v. Batarse, 115 F.3d 644, 649 (9th Cir. 1997).

       Although I understand the frustration of movants, they have not asserted improper

conduct required before a court can award attorney’s fees under its inherent powers. The courts

have made clear that, for sanctions to be imposed, the offending party must do “something more

egregious than mere negligence or recklessness.” Knupfer v. Lindblade (In re Dyer), 322 F.3d

1178, 1196 (9th Cir. 2003). A court must “exercise caution in invoking its inherent power.”

Chambers, 501 U.S. at 50. Sunwest/RBI has not alleged conduct amounting to bad faith or

vexatious conduct, and I will not use my inherent power to impose sanctions.

9011 Sanctions

       Although not included in the Sunwest/RBI motion, at oral argument counsel suggested

that sanctions under FRBP 9011 could be a basis for their claim for attorney’s fees. FRBP

9011(c) provides that a court may impose sanctions against signing attorneys or parties for

violating any of the listed representations to the court. In general, the signing of the pleading

represents that the signor, after a reasonable inquiry, has not made the filing for an improper

purpose and has determined the claims are warranted and have evidentiary support. FRBP

9011(b).

       Imposition of sanctions under FRBP 9011 requires specific procedures including moving

for sanctions separately from other motions, describing the specific conduct, and serving the




Page 6 of 8 – MEMORANDUM OPINION

                       Case 20-61168-tmr7         Doc 53     Filed 03/31/21
motion as provided by FRBP 7004. The motion may not be granted unless the moving party has

allowed the offending party 21 days to withdraw or correct the offending matter. FRBP

9011(c)(1)(A). This approach allows the offending party an opportunity to withdraw the

pleading and thereby escape sanctions. The Ninth Circuit enforces the 21-day “safe harbor”

provision in the rules strictly. See Holgate v. Baldwin, 426 F.3d 671 (9th Cir. 2005) (court found

underlying complaint to be frivolous).

       Sunwest/RBI claims that Debtor and counsel filed the contempt motion based on facts

they knew were incorrect. They claim that, rather than properly determine the facts, and address

any issues related to the garnishment, Debtor and counsel rushed to reopen the bankruptcy case

and move for contempt. The allegations suggest that Debtor and counsel both presented facts

without evidentiary support and failed to conduct a reasonable inquiry. To impose sanctions

under FRBP 9011, the moving party must only make a showing of “objectively unreasonable

conduct.” See Miller v. Cardinale (In re Deville), 361 F.3d 539, 548 (9th Cir. 2004).

       During argument, counsel for Sunwest/RBI agreed that FRBP 9011 gives the offending

party time to fix the problem by withdrawing the pleading. Counsel did not assert, and the

record does not show, that Sunwest/RBI gave the 21-day notice required by FRBP

9011(c)(1)(A). Failure to comply with that requirement eliminates any ability to move for

sanctions on that basis. See Barber v. Miller, 146 F.3d 707, 711 (9th Cir. 1998) (party cannot

wait to serve Rule 11 motion). Therefore, Sunwest/RBI is not entitled to an award for attorney’s

fees under FRBP 9011.

28 U.S.C. § 1927

       In addition, Sunwest/RBI assert the right to attorney's fees under 28 U.S.C. § 1927, which

provides that a “court of the United States” may awards costs and fees against a party “who so




Page 7 of 8 – MEMORANDUM OPINION

                      Case 20-61168-tmr7        Doc 53     Filed 03/31/21
multiplies the proceedings in any case unreasonably and vexatiously.” Although Sunwest/RBI

fail to provide any details or to make any argument in support of its claim under this statute, they

make this request for “purposes of preserving an appeal.”

        The Ninth Circuit has held that the statutory definition of “court of the United States” in

28 U.S.C. § 451, which applies to 28 U.S.C. § 1972, refers only to Article III courts and not to

bankruptcy courts as Article I courts. See Parroton v. Gray (In re Perroton), 958 F.2d 889, 896

(9th Cir. 1992) (applying definition to fee waivers in 28 U.S.C. § 1915). The Ninth Circuit

Bankruptcy Appellate Panel has held that the Perroton limitation applies equally to attorney’s

fee claims under 28 U.S.C. § 1927. See, e.g., Determan v. Sandoval (In re Sandoval), 186 B.R.

490, 496 (9th Cir. BAP 1995), and Miller v. Cardinale (In re Deville), 280 B.R. 483 (9th Cir.

BAP 2002), aff’d, Miller v. Cardinale (In re Deville), 361 F.3d 539 (9th Cir. 2004). Based on

this authority and the lack of any grounds or supporting caselaw from Sunwest/RBI to rule

differently, I find that I lack authority and, therefore, will not award any fees or costs based on

28 U.S.C. § 1927.

Conclusion

        As described above, I conclude that Sunset/RBI is not entitled to an award of attorney’s

fees. Based on that conclusion, I do not need to address any issues about the reasonableness of

the requested fees. These are my findings of fact and conclusions of law and they will not be

stated separately. I will enter a separate order denying the Sunset/RBI motion for attorney’s

fees.




Page 8 of 8 – MEMORANDUM OPINION

                       Case 20-61168-tmr7         Doc 53     Filed 03/31/21
